Exhibit 10.35

 

January 19, 2005

 

Azin Parhizgar

 

Dear Azin:

 

This amendment to your offer letter (“Amendment”) sets forth the severance
benefits that Conor MedSystems, Inc. (the “Company”) is offering to you in
connection with your continued employment with the Company.

 

1. Employment. Except as specifically provided herein, your employment with the
Company as its Chief Operating Officer will continue under the same terms and
conditions currently in effect as set forth in your offer letter from the
Company dated August 31, 2004, which is attached hereto as Exhibit A. Your
employment with the Company will continue to be on an at-will basis and this
Amendment does not modify this at-will relationship.

 

2. Severance.

 

(a) Termination Without Cause. If at any time your employment with the Company
is terminated without Cause (as defined below), and if you sign a general
release of all claims in a form acceptable to the Company and allow that release
to become effective, then the Company will provide you with a consulting
agreement containing the following terms (in addition to standard terms):

 

(i) Consulting Period. You will serve as a consultant for the Company for a
twelve (12) month period immediately following the termination of your
employment with the Company (the “Consulting Period”). During the Consulting
Period, the Company will have the right to reasonably request you to perform
consulting services for the Company up to a maximum of ten (10) hours per week.

 

(ii) Consulting Fees. During the Consulting Period, the Company will pay you
monthly consulting fees in an amount equal to fifty percent (50%) of your
monthly base salary in effect as of your last day of employment with the
Company. The Company will issue you a Form 1099 for the payments, and thus the
payments will not be subject to payroll deductions or withholdings.

 

(iii) Stock Options. Any stock options that you were granted by the Company will
continue to vest during the Consulting Period, subject to the terms and
conditions of the applicable plan documents, stock option agreement(s) and grant
notice(s).

 

The severance benefits set forth in this paragraph 2(a) are intended to be in
addition to any benefits that you may be eligible to receive in connection with
a termination without Cause under your Officer Agreement, and nothing herein is
intended to supersede the Officer Agreement to the extent that Agreement also
provides you with severance benefits.

 

(b) Termination With Cause or Resignation. If at any time your employment with
the Company is terminated with Cause, or you resign from your employment



--------------------------------------------------------------------------------

Azin Parhizgar

Page 2

 

with the Company, then you will not be eligible for any severance benefits,
including those set forth herein, with the exception of any severance benefits
that you may be eligible to receive under your Officer Agreement.

 

(c) Definition of Cause. For purposes of this Amendment, “Cause” shall mean any
one or more of the following (i) your material failure to perform your assigned
duties or responsibilities (other than a material failure resulting from a
disability) after notice thereof from the Company describing your failure to
perform such duties or responsibilities and your failure to cure such failure
within thirty (30) days of such notice; (ii) your refusal or failure to follow
the lawful and reasonable directions of the Board or individual to whom you
report, which refusal or failure is not cured within thirty (30) days following
delivery of a written notice of such conduct to you; (iii) your engaging in any
act of dishonesty, fraud or misrepresentation, which results or is intended to
result in material harm to the Company’s business; (iv) your violation of any
federal or state law or regulation applicable to the Company’s business; (v)
your breach of any confidentiality agreement, invention assignment agreement or
any other contract or agreement between you and the Company; or (vi) your
conviction of, or plea of nolo contendere to, any felony involving fraud,
dishonesty or moral turpitude.

 

3. Miscellaneous. This Amendment, including Exhibit A, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Amendment may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Amendment shall be deemed to have been entered into and shall be construed and
enforced in accordance with the laws of the State of California as applied to
contracts made and to be performed entirely within California.

 

If this Amendment is acceptable to you, please sign below and return the
original to me.

 

Very truly yours,

/s/ FRANK LITVACK

--------------------------------------------------------------------------------

Frank Litvack

Chief Executive Officer



--------------------------------------------------------------------------------

Azin Parhizgar

Page 3

 

UNDERSTOOD AND ACCEPTED:

 

/s/ AZIN PARHIZGAR

--------------------------------------------------------------------------------

Azin Parhizgar

            1/19/05

--------------------------------------------------------------------------------

Date